Court of Appeals, State of Michigan

                                               ORDER
                                                                            Kirsten Frank Kelly
Daniel W Rudd v City of Norton Shores                                         Presiding Judge

Docket No.    343759; 344727                                                Karen M. Fort Hood

LC No.         17-004334-CZ                                                 James Robert Redford
                                                                              Judges


               The Court orders that the June 18, 2019 opinion is hereby AMENDED. The opinion
contained the following clerical error: Page five, last paragraph, third sentence is corrected to read :
Further, once it decided that the complaints were not exemptible as personnel records despite
defendant's labeling them as such, the trial court did not have to conduct the public-interest balancing
test.

              In all other respects, the June 18, 2019 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                 JUN   2 6 2019
                                        Date